DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' RCE filed on 07/15/2022.  Claims 1, 3-6, 8-14 &17-23 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.  Response to ArgumentsApplicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Regarding claim 8, applicant has use the term "fastening means", and examiner sees that according to the specification such means are disclose to be bolt, for the sake of examining examiner will interpret as anything that is equivalent.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    797
    675
    media_image1.png
    Greyscale

Claims 1, 3-6, 9-13 and 21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHARLACH (20190006908 and hereinafter as Schar) 
Regarding claim 1. Schar teaches an end shield for an electric machine [shield for motor of fig 1], comprising: 
a cap [cap on left side of 2 shown in fig 1] having an outer ring [i.e. circumferential edge] concentrically coupled to a hub ring [center hub for 18] via one [radial extension leading to circumferential edge] or more supports extending radially inward from the outer ring to the hub ring; 
and a collar [collar is interpreted as housing part extending in axial direction] extending orthogonally away from a back side of the cap, the collar including a plurality of apertures [10] circumferentially spaced around the collar, 
wherein a diameter [diameter of collar extension] of the collar is such that the collar extends between a housing [2] of the electric machine and an end coil [4] of the electric machine when the end shield is mounted to the electric machine, and wherein the plurality of apertures align with a channel [channel between 4 and 10 on fig 2 distributing fluid] formed on an interior surface [surface of 4 in housing] of the housing and direct a fluid onto the end coil for cooling delivered via the channel.

Regarding claim 3. Schar teaches the end shield of claim 1, wherein the collar has a length [i.e. length shown in fig 1], along an axis of the electric machine, so that the end shield abuts a stator [i.e. stator of fig 1] of the electric machine when mounted.  

Regarding claim 4. Schar teaches the end shield of claim 1, wherein the plurality of apertures provide spray channels that extend through the collar from an outer collar surface to an inner collar surface [¶32-¶33].  

Regarding claim 5. Schar teaches the end shield of claim 4, wherein the spray channels extend orthogonally to an axis [implicit since spray goes in all directions] of the electric machine.  

Regarding claim 6. Schar teaches the end shield of claim 1, the machine further comprising a sealing ring to form a seal between the collar, the stator, and the housing of the electric machine [¶22 and ¶37 sealing ring].  

Regarding claim 9. Schar teaches the end shield of claim 1, wherein the hub ring supports at least a portion of the electric machine axially extending there through [it is understood that hub ring support a portion of motor in order to provide proper function].  

Regarding method claims 10-13, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.

Regarding claim 21. Schar teaches the end shield of claim 1, wherein the cap and collar are integrally formed as a monolithic piece [cap is a monolithic piece].
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Schar in view of Song et al. (8937414)
Regarding claim 8. Schar teaches the end shield of claim 1.
However, Schar does not explicitly mention wherein the cap further includes mounting openings to facilitate attachment of the end shield to the electric machine via fastening means, wherein the mounting openings are disposed on the outer ring.
Song teaches wherein the cap further includes mounting openings to facilitate attachment of the end shield to the electric machine via fastening means, wherein the mounting openings are disposed on the outer ring [col 4 lines 60-67].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the fastening means shown in Song to secure end plate of Schar in order to ensure proper fastening of end plate giving a more reliable structure.

Allowable Subject Matter
Claims 14, 17-20 and 22-23 are allowed.
	


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839